

Exhibit 10.7


Current Named Executive Officer Salary and Bonus Arrangements for 2012


Base Salaries


The base salaries for 2012 for the following executive officers of Great
Southern Bancorp, Inc. (the "Company") and Great Southern Bank (the "Bank")
currently are as follows:


Name and Title
Base Salary
     
William V. Turner
$200,000
Chairman of the Board of
the Company and the Bank
 
Joseph W. Turner
$288,915
President and Chief
Executive Officer of the
Company and the Bank
 
Rex A. Copeland
$252,144
Treasurer of the Company
and Senior Vice President and
Chief Financial Officer of the Bank
 
Steven G. Mitchem
$236,946
Senior Vice President and Chief
Lending Officer of the Bank
 
Douglas W. Marrs
$135,200
Secretary of the Company and
Secretary, Vice President – Operations
of the Bank
 
Linton J. Thomason
$125,888
Vice President–Information Services
of the Bank
 



Description of Bonus Arrangements


Pursuant to their employment agreements with the Company, each of Messrs.
William V. Turner and Joseph W. Turner is entitled to an annual cash bonus equal
to one-half of one percent of the Company's pre-tax net income.  For certain
executive officers whose bonus arrangements are not governed by contract, the
Company has maintained an incentive bonus arrangement under which the officers
may earn a cash bonus of up to 15% of the officer's annual base salary, with up
to 7.5% based on the extent to which the Company achieves targeted earnings per
share results and up to 7.5% based on the officer's individual performance. 


